FILED
                             NOT FOR PUBLICATION                            NOV 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTHUR DUANE JACKSON,                            No. 09-56157

               Plaintiff - Appellant,            D.C. No. 3:05-cv-00513-L-NLS

  v.
                                                 MEMORANDUM *
J. P. GONZALEZ, Associate Warden; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                                                          **
                          Submitted November 16, 2010


Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Arthur Duane Jackson, a California state prisoner, appeals pro se from the

district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging

denial of access to courts. We have jurisdiction under 28 U.S.C. § 1291. We may

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm on any grounds supported by the record. Atel Fin. Corp. v. Quaker Coal

Co., 321 F.3d 924, 926 (9th Cir. 2003) (per curiam). We review de novo,

Midwaters Trawlers Coop. v. Dep’t of Commerce, 393 F.3d 994, 1002 (9th Cir.

2004), and we affirm.

      The only issue open on remand was whether Jackson was unable to bring a

claim in state court because defendants allegedly denied him access to some of his

legal materials. Jackson has not raised this issue on appeal, and thus it is waived.

See McKay v. Ingleson, 558 F.3d 888, 981 n.5 (2009).

      Jackson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                                                               09-56157